DAY, J.
Where in an action for the recovery of the possession of real estate, an answer is filed which contains a general denial, putting in issue all the claims of the plaintiff, and by a second and third defense the defendant averring ownership and possession seeks affirmative relief by setting up cross-demands, “¿onstituting a cause of action in itself on which a separate action might have been maintained,” to wit, quieting title of the disputed tract, such answer is not to be construed merely as defensive to the allegations of the petition, and such cross-demands relating to a subject-matter over which chancery has jurisdiction, the issues, tendered by such cross-demands and the reply of the plaintiff thereto, make a cause of action that is appealable.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.